DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Spano on 26 August 2021.

The application has been amended as follows: 

Claim 10 is amended as follows:
10. (Withdrawn – Currently Amended)	A method for manufacturing the hot rolled flat steel product according to claim 1, comprising the steps of:
a)	melting [[a]]the steel










b)	casting the melted steel to form an intermediate product;
c)	heating the intermediate product to a pre-heating temperature of 1100 - 1300 °C;
d)	hot rolling the intermediate product to form a hot rolled strip,
wherein a rolling start temperature WAT of the intermediate product at the start of the hot rolling is 1000 - 1250 °C and a rolling final temperature WET of the finished hot rolled strip is 800 - 950 °C and
wherein the hot rolling is carried out in a temperature range of a recrystallisation limit temperature RLT – a recrystallisation stop temperature RST with a reduction ratio d0/d1 of at least 1.5,
wherein a starting thickness d0 of the hot rolled strip prior to the beginning of the rolling in the temperature range RLT - RST is designated with d0 and a thickness of the hot rolled strip after rolling in the temperature range RLT - RST is designated with d1 and
wherein:

in the event that the reduction ratio d0/d1 is > 2, the temperature is RLT = Tnr + 100 °C,
in the event that the reduction ratio d0/d1 is ≥ 2, the temperature is RST = Tnr – 50 °C,
in the event that the reduction ratio d0/d1 is < 2, the temperature is RST = Tnr – 100 °C,
and the non-recrystallisation temperature is designated with Tnr and is calculated as follows:
Tnr [°C] = 174 * log {%Nb * (%C + 12/14 %N)} + 1444,
wherein:
%Nb:	respective Nb content,
%C:	respective C content, and
%N:	respective N content;
e)	cooling of the hot rolled strip with a cooling rate of more than 15 K/s to a coiling temperature HT of 350 - 600 °C; and
f)	coiling the hot rolled strip cooled to the coiling temperature HT to form a coil and cooling the coil.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 31 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that Pipard (US 2017/0183753).  Applicant has amended claim 1 to recite a niobium content of 0.05-0.1%.  While Pipard teaches a Nb content of ≤ 0.045%, Pipard explicitly teaches that a Nb content of greater than 0.045% “makes it impossible to achieve the specified hole-expansion ratio AC %”.  The hole expansion ratio of Pipard is disclosed to be 45% or greater (Paragraph 98) which overlaps that which is claimed.  As such, the claimed hot-rolled steel product would not have been obvious in view of the teachings of Pipard as Pipard teaches away from the claimed composition combined with the microstructural features.  Other cited prior art of Hammer (US 2015/0203946) does not teach the claimed hole ration and Schulz (US 2019/0316222) does not adequately teach the claimed bainite content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 23 August 2021, with respect to 35 USC 103 rejections in view of Pipard have been fully considered and are persuasive.  The rejection of claims 1-9 as has been withdrawn.  As outlined above, Pipard teaches away from the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784